Hourihan v Sodexo Mgt., Inc. (2018 NY Slip Op 04120)





Hourihan v Sodexo Mgt., Inc.


2018 NY Slip Op 04120


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


233 CA 17-01658

[*1]AMMIE HOURIHAN AND KEVIN HOURIHAN, PLAINTIFFS-RESPONDENTS,
vSODEXO MANAGEMENT, INC., DEFENDANT-APPELLANT. 


THE TARANTINO LAW FIRM, LLP, BUFFALO (ANN M. CAMPBELL OF COUNSEL), FOR DEFENDANT-APPELLANT.
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered January 11, 2017. The order, insofar as appealed from, denied those parts of the motion of defendant seeking to strike all claims of emotional injury from the amended bill of particulars and seeking to compel disclosure of the medical records pertaining to the thyroid condition of plaintiff Ammie Hourihan. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 15 and April 27, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court